EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Andrew Petit on 12/17/2021.

















1.	(Currently Amended) A computer-implemented method comprising:
obtaining an audio video stream;
receiving an index including a plurality of events or retrieving said index including said plurality of events from a repository;
associating said audio video stream with said plurality of events, said plurality of events including an interpretation of content of said audio video stream;
obtaining a natural language command;
generating a control signal based on said natural language command by referencing a particular event of said plurality of events; and
using said control signal to control presentation of said audio video stream relative to said particular event, thereby suppressing display of one or more portions of said audio video stream,
wherein display is initiated at a start or an end of a given portion of said audio video stream that corresponds to said particular event based on a direction of playback.

2.	(Original) The method of claim 1, wherein said control signal is generated based on said natural language command by referencing two or more events including said particular event of said plurality of events.

3.	(Original) The method of claim 1, wherein said presentation of said audio video stream comprises at least one of:
presentation of said audio video stream contemporaneously with said obtaining said audio video stream; or
presentation of content of a stored copy of said audio video stream.

4.	(Original) The method of claim 1, wherein said presentation comprises presentation of at least one of an audio portion of said audio video stream or a video portion of said audio video stream. 


determining meaning of said particular event based on particular content of said audio video stream.

6.	(Currently Amended) The method of claim 1 further comprising:
selecting [[a]] said given portion of said audio video stream for viewing on a display device, said given portion being selected based on said particular event.

7.	(Cancelled) 

8.	(Previously Presented) The method of claim 1, wherein said index includes a symbolic representation of said plurality of events of said audio video stream.

9.	(Previously Presented) The method of claim 1, wherein said index includes a point in time, a duration, or both said point in time and said duration of one or more events of said plurality of events.

10.	(Cancelled) 

11.	(Cancelled) 

12.	(Previously Presented) The method of claim 1, wherein said plurality of events included in said index are generated based on video data of said audio video stream.

13.	(Previously Presented) The method of claim 1, wherein said plurality of events included in said index are generated based on audio data of said audio video stream. 

14.	(Previously Presented) The method of claim 1, wherein said plurality of events included in said index are generated based on metadata associated with said audio video stream. 


16.	(Original) The method of claim 1, wherein generating said control signal based on said natural language command comprises:
processing said natural language command by using an automatic speech recognition system.

17.	(Original) The method of claim 1, wherein generating said control signal based on said natural language command comprises:
processing said natural language command by using a natural language understanding system.

18.	(Original) The method of claim 1, wherein generating said control signal based on said natural language command comprises:
processing said natural language command by using both an automatic speech recognition system and a natural language understanding system.

19.	(Original) The method of claim 1, wherein said natural language command comprises a spoken command.

20.	(Original) The method of claim 1, wherein said natural language command comprises a textual command.

21.	(Previously Presented) The method of claim 1, wherein obtaining said audio video stream includes at least one of:
obtaining an audio video stream as an ongoing and continuing process; or
obtaining an audio video stream as a completed whole.


obtaining a live audio video stream; or
obtaining content of a stored copy of an audio video stream.

23.	(Previously Presented) The method of claim 1, further comprising:
storing said audio video stream in said repository; 
wherein said index of said plurality of events is generated after said audio video stream is stored in said repository.

24.	(Previously Presented) The method of claim 1, wherein said index of said plurality of events is received or retrieved contemporaneously with obtaining said audio video stream.

25.	(Original) The method of claim 1, wherein said control signal controls presentation of said audio video stream contemporaneously with obtaining said audio video stream.

26.	(Cancelled) 

27.	(Previously Presented) The method of claim 1, wherein obtaining said audio video stream includes receiving a live audio video stream, the method further comprising:
storing said live audio video stream in said repository; and
using said control signal or a different control signal to control at least one of:
presentation of said live audio video stream, or
presentation of content of said stored audio video stream relative to said particular event.




recording said audio video stream to said repository;
wherein said plurality of events are generated contemporaneously with recording said audio video stream to said repository.

29.	(Original) The method of claim 1 further comprising:
using said natural language command to resume presentation of said audio video stream.

30.	(Original) The method of claim 1 further comprising:
using said natural language command to commence presentation of said audio video stream.

31.	(Previously Presented) The method of claim 1, wherein using said control signal to control presentation of said audio video stream relative to said particular event comprises:
navigating said audio video stream relative to a change in said content, said change corresponding to said particular event.

32.	(Original) The method of claim 31, wherein said change in said content includes any of:
a transition in said content from nominal subject matter of said audio video stream to a commercial solicitation,
a transition in said content from a commercial solicitation to nominal subject matter of said audio video stream, or
a transition in said content from a first commercial solicitation to a second commercial solicitation.




using said natural language command to play back a plurality of excerpts of said audio video stream.

34.	(Previously Presented) The method of claim 1, wherein using said control signal to control presentation of said audio video stream relative to said particular event comprises:
controlling at least one of a direction of presentation of said audio video stream or a speed of presentation of said audio video stream.

35.	(Original) The method of claim 1, wherein said content includes a sports contest.

36.	(Original) The method of claim 1 further comprising, prior to using said control signal to control presentation of said audio video stream:
deducing said particular event based on a notation appearing in said presentation of said audio video stream.

37.	(Original) The method of claim 1 further comprising, prior to using said control signal to control presentation of said audio video stream:
identifying said particular event relative to an object appearing in said audio video stream. 

38.	(Original) The method of claim 1 further comprising, prior to using said control signal to control presentation of said audio video stream relative to said particular event:
identifying two or more events corresponding to a plurality of discontiguous time segments of said audio video stream. 



using said natural language command to suppress presentation of said particular event.

40.	(Original) The method of claim 1, said particular event comprising a single contiguous duration of said audio video stream.

41 - 45.	(Cancelled)

46.	(Currently Amended) A computer system comprising:
a processor; and
memory containing at least instructions that, when executed by said processor, cause said computer system to:
obtain an audio video stream;
receive an index including a plurality of events;
associate said audio video stream with said plurality of events, said plurality of events including an interpretation of content of said audio video stream;
obtain a natural language command;
generate a control signal based on said natural language command by referencing a particular event of said plurality of events; and
using said control signal to control presentation of said audio video stream relative to said particular event, thereby suppressing display of one or more portions of said audio video stream,
wherein display is initiated at a start or an end of a given portion of said audio video stream that corresponds to said particular event based on a direction of playback.

47.	(Original) The computer system of claim 46 comprising:
a server computer including said processor and said memory.


a client computer including said processor and said memory.

49.	(Original) The computer system of claim 46 comprising:
a distributed computer system including a plurality of computers, each said computer including said processor and said memory.

50.	(Original) The computer system of claim 46, wherein said natural language command is in a spoken format.

51.	(Original) The computer system of claim 46, wherein said natural language command is in a textual format.

52.	(Currently Amended) A non-transitory machine-readable storage medium storing instructions, execution of which in a computer system causes said computer system to perform operations comprising:
obtaining an audio video stream;
receiving an index including a plurality of events or retrieving said index including said plurality of events from a repository;
associating said audio video stream with said plurality of events, said plurality of events including an interpretation of content of said audio video stream;
obtaining a natural language command;
generating a control signal based on said natural language command by referencing a particular event of said plurality of events; and
using said control signal to control presentation of said audio video stream relative to said particular event, thereby suppressing display of one or more portions of said audio video stream,
wherein display is initiated at a start or an end of a given portion of said audio video stream that corresponds to said particular event based on a direction of playback.


a processor; and
memory containing at least instructions that, when executed by said processor, cause said computer system to:
obtain an audio video stream;
retrieve an index from a repository, said index including a plurality of events;
associate said audio video stream with said plurality of events, said plurality of events including an interpretation of content of said audio video stream;
store said audio video stream in said repository to thereby produce a stored audio video stream;
obtain a natural language command;
generate a control signal based on said natural language command by referencing a particular event of said plurality of events; and
use said control signal to control presentation of at least one of said audio video stream or said stored audio video stream, thereby suppressing display of one or more portions of said audio video stream,
wherein display is initiated at a start or an end of a given portion of said audio video stream that corresponds to said particular event based on a direction of playback.









Allowable Subject Matter
Claims 1-6, 8-9, 12-25, 27-40, 46-53 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Prior art fails to teach or to reasonably disclose using control signals to control the presentation of an audio video stream relative to a particular event by suppressing the display of one or more portions of the audio video stream by starting the display at the starting or ending of a given audio video portion of the audio video stream corresponding to the particular event depending on which direction the playback is occurring” in combination with the other limitations taken as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2423